Respondent petitions that the judgment be so modified as to remand the cause for further proceedings and direct that the cause be tried on the original complaint. *Page 409 
Respondent, according to the only record before us, filed his complaint. Appellant interposed a motion to require respondent "to make his complaint more definite, certain and particular" with respect to a number of allegations. The court took no action on the motion and, in no manner, according to the record, held that the complaint was in any manner objectionable. Respondent then filed an amended complaint on which the cause was tried. Under these circumstances we could not direct the trial court to try out the issues raised in the original complaint. We cannot now say whether respondent has mistaken his remedy, and can bring himself within the rule announced in Boise Development Co., Ltd., v. Boise City,30 Idaho 675, 167 P. 1032. Petition for modification denied.
William A. Lee, C.J., and Budge, J., concur.